Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adidas (DE 102015209811).  Regarding claim 2, Adidas discloses a ball construction comprising a bladder and a contouring layer.  Note page 2, lines 20-27 defining the bladder for the ball.  Note page 8, lines 28-34 and Figure 8 defining a contouring layer surrounding the bladder and comprising a repeating pattern of auxetic lattice cells.  The contouring layer as taught by Adidas defines a perforated panel as recited.  The auxetic lattice cells define a repeating pattern of reentrant shapes that are configured to lower a Poisson’s ratio of the contour layering.  Regarding the limitation for the plurality of differently sized shapes, note page 9, lines 1-10 stating that the lattice structure may comprise a first plurality of lattice cells and a second plurality of lattice cells with the first plurality larger in size than the second plurality.  
Regarding claim 3, note column 7, lines 1-11 of Adidas stating that the contouring layer may include expanded thermoplastic polyurethane and/or expanded polyether block amide.  These expanded materials define a foam panel.  
Regarding claim 4, Adidas teaches for the contouring layer to extend over the surface of the ball.  Thus, Adidas teaches at least one perforated panel that extends from the first pole toward an opposite pole region of the ball.  
Regarding claim 10, note the rejection of claim 1 as these claims recite similar limitations.  Further, note page 8, lines 28-34 and Figure 8 of Adidas.  The beam-shaped elements of the lattice structure define a plurality of segments that form the plurality of apertures that are configured to lower the Poisson’s ratio of the contouring layers.  The auxetic lattice cells define a reentrant shape that extends through the panel in a radial direction of the ball.  
Regarding claim 11, the auxetic lattice cells of Adidas define a repeating pattern of reentrant shapes with the apertures formed within the reentrant shapes.  
Regarding claim 16, note the rejection of claim 1 as these claims recite similar limitations.  The beam-shaped elements of the lattice structure of Adidas define segments of the contouring layer that provide a plurality of apertures that extend through the sheet from one side of the sheet to an opposing side.  Note Figure 8 showing the segments of the lattice structure with a constant cross-sectional width in a radial direction of the ball.  Note page 8, lines 28-34 and Figure 8 of Adidas.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adidas (DE 102015209811) in view of Lai (5,320,345).  Regarding claims 8 and 19, Adidas teaches that the ball may comprise a sports ball with an outer cover.  Note page 3, lines 31-33.  However, Adidas lacks the teaching for the outer layer to comprise a transparent material as recited.  Lai reveals that it is known in the art of sports balls to form the outer layer from a transparent material in order to increase interest in the ball by permitting the user to view the inner layers.  It would have been obvious to one of ordinary skill in the art to form the cover layer of Adidas from a transparent material in order to allow the user to view the underlying layers of the ball.  
Claims 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adidas (DE 102015209811).  Regarding claims 9, 14, and 20, Adidas teaches auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34.  Adidas states that the auxetic cells permit high energy absorption and/or high fracture resistance to provide a highly resilient and durable sports ball.  Thus, Adidas establishes the auxetic cells and the Poisson’s ratio associated therewith to be result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Adidas states that the variable achieves a recognized result and thus, to adjust the Poisson’s ratio for the auxetic cells to be near zero or less than 0.15 is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claims 2-4, 9-11, 14, 16 , 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (US 2017/0050089) in view of Plant (US 2012/0021167) and Adidas (102015209811).  Regarding claim 2, Velasco discloses a sports ball construction comprising a bladder (102) and a contouring layer (120) surrounding the bladder. Note Figure 1. Note paragraph [0021] of Velasco stating that the contouring layer may comprise a padding material that is auxetic such as Armourgel®.  Velasco discloses that the auxetic material defines a plurality of deformable voids between the two layers of the soccer ball.  However, Velasco does not state that the voids define a perforated panel for the contouring layer.
Plant reveals that it is known in the art that a padding layer known as Armourgel® is a perforated panel with auxetic structures. Note Figure 9 of Plant. Note also paragraph [0088] defining the auxetic structures. Note paragraphs [0090-0094] defining the Armourgel®. It would have been obvious to one of ordinary skill in the art to form the contouring layer as taught by Velasco as a perforated panel with auxetic structures in order to provide a padding layer having desirable characteristics and response to impact.
Regarding the limitation for the plurality of differently sized shapes, the combination of Velasco in view of Plant lacks this teaching.  Adidas reveals that it is known in the art of sports balls comprising an auxetic structure to provide a first plurality of lattice cells and a second plurality of lattice cells with the first plurality larger in size than the second plurality.  Note page 9, lines 1-10.  Adidas states that the different sizes helps to increase the homogeneity and isotropy of the lattice structure’s response to external forces, e.g., bounces and/or kicks.  It would have been obvious to one of ordinary skill in the art to provide the auxetic structure of the combination of Velasco in view of Plant with differently sized shapes in order to increase the homogeneity and isotropy of the lattice structure’s to external forces.  
Regarding claim 3, Velasco teaches a padding layer as the contouring layer. However, Velasco does not clearly state that the padding layer is a foam material. Plant teaches that his energy absorbing material may comprise a foam material. Note paragraphs [0049] and [0050] of Plant. It would have been obvious to one of ordinary skill in the art to form the padding layer of Velasco from foam in order to provide a padding layer having desirable characteristics and response to impact.
Regarding claim 4, note Figures 1-3 showing the padding layer (120, 220, 320) as a layer that extends towards both a first pole region and an opposite pole region of the ball.
Regarding claim 9, both Plant and Adidas teach auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34 of Adidas and column 2, lines 54 and 55 of Plant.  Adidas states that the auxetic cells permit high energy absorption and/or high fracture resistance to provide a highly resilient and durable sports ball.  Thus, Adidas establishes the auxetic cells and the Poisson’s ratio associated therewith to be result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Adidas states that the variable achieves a recognized result and thus, it would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells to be near zero in order to provide a highly resilient and durable sports ball.  This ratio is considered to be obvious given the teachings of Plant and Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claim 10, note the rejection of claim 1 as these claims recite similar limitations.  The combination of Velasco in view of Plant and Adidas defines a contouring layer surrounding a bladder with the layer defining a plurality of apertures. Note Figure 9 of Plant. Further, the auxetic structure as defined by the combination provides apertures that are configured to lower a Poisson’s ratio of the layer and form reentrant shapes.  It is noted that both Plant and Adidas teach reentrant shapes that extends through the panel in a radial direction of the ball.  
Regarding claim 11, the auxetic structure of the combination defines a repeating pattern of reentrant shapes with apertures formed within the reentrant shapes.
Regarding claim 14, note the rejection of claim 9 as these claims recite substantially similar limitations.  
Regarding claim 16, note the rejection of claim 1 as these claims recite similar limitations.  The combination of Velasco in view of Plant and Adidas defines the contouring layer surrounding the bladder with the contouring layer defining a near-auxetic structure with a plurality of apertures. Note Figure 8 of Adidas showing that it is known in the art of auxetic structures to form the auxetic structure by a beam structure that defines the apertures.  The beams extending in the radial direction of the ball are shown as defining a plurality of segments having a constant cross-sectional width.  It would have been obvious to one of ordinary skill in the art to replace the auxetic structure of Plant with that of Adidas in order to provide an alternative auxetic structure that is capable of absorbing impacts on the ball.    
Regarding claim 17, the auxetic structure of the combination defines a plurality of apertures of a repeating pattern for the reentrant shapes.
Regarding claim 20, note the rejection of claims 9 and 14 as these claims recite similar limitations.  As stated in the rejection of claim 9, both Plant and Adidas teaches auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34 of Adidas and column 2, lines 54 and 55 of Plant.  It would have been obvious to one of ordinary skill in the art to form the auxetic cells of the combination with a Poisson’s ratio of less than 0.15 in order to provide a highly resilient and durable sports ball.  The particular ratio is considered to be obvious given the teachings of Plant and Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claims 5-7, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velasco (US 2017/0050089) in view of Plant (US 2012/0021167), Adidas (102015209811) and Pacheco (6,916,263).  Regarding claims 5 and 6, Velasco teaches that the padding layer may comprise a plurality of panels. Note Figures 7-14 and paragraph [0019]. The Figures show that the panels mirror the shapes of the outer cover layers. Note paragraph [0024]. Further, Velasco states that the padding panels are shown as pentagonal in shape but may comprise a variety of different shapes without departing from the scope of the disclosed invention. Thus, Velasco attaches no criticality to the particular shape of the panels.
Pacheco teaches that it is known in the art of sports balls to form the panels in various shapes for forming the spherical ball. Note Figures 8A-8L of Pacheco. Note particularly Figure 8I showing t-shaped panels with equator panels connecting the t-shaped panels. When arranged in a spherical shape the t-shaped panels define polar panels with the equator panels extending therebetween. It would have been obvious to one of ordinary skill in the art to provide the padding panels of Velasco in shapes as taught by Pacheco and arrange first and second perforated panels at first and second poles of the ball with equator panels therebetween in order to fully cover the bladder of the ball and provide a complete perforated panel layer for the ball of Velasco. This modification is an obvious change in shape lacking a showing of significance. See MPEP 2144.04(IV)(B).
Regarding claim 7, note Figures 8E and 8K of Pacheco showing that it is also known in the art of soccer balls to form the panels with first and second Y-shaped panels that are interlocked together via stitching and other panels. It would have been obvious to one of ordinary skill in the art to provide the padding panels of Velasco in shapes as taught by Pacheco with first and second Y-shaped panels in order to provide a panel that is capable of covering the padding layer of the ball. This modification is an obvious change in shape lacking a showing of significance. See MPEP 2144.04(IV)(B).
Regarding claims 15 and 21, note the rejection of claims 5 and 6 as these claims recite substantially similar limitations.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (US 2017/0050089) in view of Plant (US 2012/0021167), Adidas (102015209811) and Lai (5,320,345). Regarding claims 8 and 19, the combination of Velasco in view of Plant and Adidas  lacks the teaching for the cover layer to comprise a transparent material. Lai reveals that it is known in the art of sports balls to form the cover from a transparent material in order to let a user view the underlying layers for amusement purposes. It would have been obvious to one of ordinary skill in the art to form the cover layer (106) of Velasco from a transparent material in order to allow the user to view the underlying layers of the ball.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 10-13, 15-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,967,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application recite substantially similar limitations to those of the patent.  
Regarding claim 2, note claim 1 of ‘229.  ‘229 discloses a ball including a bladder and a contouring layer wherein the contouring layer comprises at least one perforated panel forming a near-auxetic structure.  The structure comprises a repeating pattern of reentrant shapes that increase in size from the first pole to the opposite pole of the ball.  The near-auxetic structure is configured to lower a Poisson’s ratio of the contouring layer.  
Regarding claim 3, note claim 2 of ‘229.  
Regarding claims 4 and 5, note claim 3 of ‘229.  
Regarding claim 6, note claim 4 of ‘229.  
Regarding claim 7, note claim 5 of ‘229.  
Regarding claim 8, note claim 6 of ‘229.  
Regarding claim 10, note the rejection of claim 1 as these claims recite similar limitations.  Note also claim 8 of ‘229 defining the plurality of segments and apertures that lower the Poisson’s ratio of the contouring layer.  
Regarding claim 11, note claim 9 of ‘229.  
Regarding claim 12, note claim 10 of ‘229.  
Regarding claim 13, note claim 11 of ‘229.  
Regarding claim 15, note claim 13 of ‘229.  
Regarding claim 16, note the rejection of claim 1 as these claims recite similar limitations.  Note also claim 8 of ‘229 defining the constant cross-sectional width in a radial direction for the segments.  
Regarding claim 17, note claims 1, 8 and 9 of ‘229 defining the repeating pattern of reentrant shapes. The perforations define apertures that extend through the sheet such that the contouring layer has a constant cross-sectional shape in a radial direction of the ball.  
Regarding claim 18, note claim 14 of ‘229.  
Regarding claim 19, note claim 17 of ‘229.  
Regarding claim 21, note claim 13 of ‘229.  
Claims 9, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,967,229 in view of Adidas (102015209811).  Regarding claims 9, 14 and 20, ‘229 teaches an auxetic structure but lacks the teaching for a Poisson’s ratio near zero or less than 0.15 as recited.  Adidas teaches that it is known in the art of sports balls to provide an intermediate layer with auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34.  Adidas states that the auxetic cells permit high energy absorption and/or high fracture resistance to provide a highly resilient and durable sports ball.  Thus, Adidas establishes the auxetic cells and the Poisson’s ratio associated therewith to be result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Given Adidas’ teaching to adjust the Poisson’s ratio for the intermediate layer, it would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells in the contouring layer of ‘229 to be near zero or less than 0.15 in order to adjust the resiliency and durability of the ball.  It is noted that this adjustment is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claims 2-8, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,195,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application recite substantially similar citations to those of the patent.  
Regarding claim 2, note claims 1 and 7 of ‘492.  ‘492 discloses a ball including a bladder and an intermediate layer wherein the layer comprises at least one perforated panel forming an auxetic structure.  The structure comprises a repeating pattern of reentrant shapes that increase in size from the first pole to the opposite pole of the ball.  The auxetic structure is configured to lower a Poisson’s ratio of the contouring layer.  
Regarding claim 3, note claim 2 of ‘229.  
Regarding claims 4 and 5, note claim 3 of ‘229.  
Regarding claim 6, note claim 4 of ‘229.  
Regarding claim 7, note claim 5 of ‘229.  
Regarding claim 8, note claim 9 of ‘229.  
Regarding claim 10, note the rejection of claim 1 as these claims recite similar limitations.  Note also claims 1 and 13 of ‘229 defining the perimeter walls and perforations defined by the interior recess.  The perimeter walls define segments that form the apertures in the panels.   
Regarding claim 11, note claim 1 of ‘229.  
Regarding claim 12, note claim 14 of ‘229.  
Regarding claim 13, note claim 15 of ‘229.  
Regarding claim 15, note claim 20 of ‘229.  
Claims 16-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,195,492 in view of U.S. Patent No. 10,967,229.  Regarding claim 16, note claim 1 of ‘492 discloses the ball comprising the bladder and intermediate layer with auxetic structure.  The auxetic structure includes an interior recess that defines a perforation.  The perimeter wall as recited in claim 13 defines segments of the contouring layer.  However, ‘492 lacks the teaching for the perimeter walls to be of a constant cross-sectional width.  ‘229 reveals that it is known in the art of sports balls having an auxetic structure to form segments with a constant cross sectional width.  Note claim 8.  It would have been obvious to one of ordinary skill in the art to form the segments of ‘492 with a constant cross sectional width in order to provide a constant pattern across the contouring layer.  
Regarding claim 17, note claims 1 and 7 of ‘492 defining the repeating pattern of reentrant shapes. The perforations define apertures that extend through the sheet such that the contouring layer has a constant cross-sectional shape in a radial direction of the ball.  
Regarding claim 18, note claim 14 of ‘492.  
Regarding claim 19, note claim 15 of ‘492.  
Regarding claim 21, note claims 3 and 4 of ‘492.  
Claims 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,195,492 in view of Adidas (102015209811).  Regarding claims 9 and 14, ‘492 teaches an auxetic structure but lacks the teaching for a Poisson’s ratio near zero as recited.  Adidas teaches that it is known in the art of sports balls to provide an intermediate layer with auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34.  Adidas states that the auxetic cells permit high energy absorption and/or high fracture resistance to provide a highly resilient and durable sports ball.  Thus, Adidas establishes the auxetic cells and the Poisson’s ratio associated therewith to be result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Given Adidas’ teaching to adjust the Poisson’s ratio for the intermediate layer, It would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells in the contouring layer of ‘492 to be near zero in order to adjust the resiliency and durability of the ball.  It is noted that this adjustment is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,195,492 in view of U.S. Patent No. 10,967,229 and Adidas (102015209811).  Regarding claim 20, note the rejections of claims 9 and 14 above as these claims recite similar limitations.  It would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells in the contouring layer of ‘492 to be less than 0.15 in order to adjust the resiliency and durability of the ball.  It is noted that this adjustment is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claims 2-8, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,376,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application recite substantially similar citations to those of the patent.  
Regarding claim 2, note claims 1 and 6 of ‘749.  ‘749 discloses a ball including a bladder and an intermediate layer wherein the layer comprises at least one perforated panel forming an auxetic structure.  The structure comprises a repeating pattern of reentrant shapes that increase in size from the first pole to the opposite pole of the ball.  The auxetic structure is configured to lower a Poisson’s ratio of the contouring layer.  
Regarding claim 3, note claim 2 of ‘749.  
Regarding claims 4 and 5, note claim 3 of ‘749.  
Regarding claim 6, note claim 4 of ‘749.  
Regarding claim 7, note claim 5 of ‘749.  
Regarding claim 8, note claim 7 of ‘749.  
Regarding claim 10, note the rejection of claim 1 as these claims recite similar limitations.  The perimeters of the apertures recited in claim 1 of ‘749 define segments that form the apertures in the panels.   
Regarding claim 11, note claim 1 of ‘749.  
Regarding claim 12, note claim 9 of ‘749.  
Regarding claim 13, note claim 7 of ‘749.  
Regarding claim 15, note claim 4 of ‘749.  
Claims 16-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,376,749 in view of U.S. Patent No. 10,967,229.  Regarding claim 16, claim 1 of ‘749 discloses the ball comprising the bladder and intermediate layer with auxetic structure.  The auxetic structure includes an interior recess that defines a perforation.  The perimeter wall of the apertures defines segments of the contouring layer.  However, ‘749 lacks the teaching for the perimeter walls to be of a constant cross-sectional width.  ‘229 reveals that it is known in the art of sports balls having an auxetic structure to form segments with a constant cross sectional width.  Note claim 8.  It would have been obvious to one of ordinary skill in the art to form the segments of ‘749 with a constant cross sectional width in order to provide a constant pattern across the contouring layer.  
Regarding claim 17, note claims 1 and 6 of ‘749 defining the repeating pattern of reentrant shapes. The perforations define apertures that extend through the sheet such that the contouring layer has a constant cross-sectional shape in a radial direction of the ball.  
Regarding claim 18, note claims 8 and 9 of ‘749.  
Regarding claim 19, note claim 10 of ‘749.  
Regarding claim 21, note claim 11 of ‘749.  
Claims 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,376,749 in view of Adidas (102015209811).  Regarding claims 9 and 14, ‘749 teaches an auxetic structure but lacks the teaching for a Poisson’s ratio near zero as recited.  Adidas teaches that it is known in the art of sports balls to provide an intermediate layer with auxetic cells having a negative Poisson’s ratio.  Note page 8, lines 28-34.  Adidas states that the auxetic cells permit high energy absorption and/or high fracture resistance to provide a highly resilient and durable sports ball.  Thus, Adidas establishes the auxetic cells and the Poisson’s ratio associated therewith to be result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Given Adidas’ teaching to adjust the Poisson’s ratio for the intermediate layer, It would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells in the contouring layer of ‘749 to be near zero in order to adjust the resiliency and durability of the ball.  It is noted that this adjustment is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,376,749 in view of U.S. Patent No. 10,967,229 and Adidas (102015209811).  Regarding claim 20, note the rejections of claims 9 and 14 above as these claims recite similar limitations.  It would have been obvious to one of ordinary skill in the art to adjust the Poisson’s ratio for the auxetic cells in the contouring layer of ‘749 to be less than 0.15 in order to adjust the resiliency and durability of the ball.  It is noted that this adjustment is considered to be obvious given the teachings of Adidas and lacking a showing of criticality for the particular Poisson’s ratio by the demonstration of a new and unexpected result obtained therefrom.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711